EXHIBIT 2

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 1of2 Document 23-2
3:57 of > (=):

3 Messages

<Back Expedia travel confirma... ~~.

UD Expires Fri, July 10

See hotels

CaCI | Ths ama can be use ay an ETicaed Itinerary # 1109666597990
Te gel the noel vc $2 cate serson of pos Tp gp he ye . 1 at) er 8 oat ake A
Important Inforrnation

* Remember (o bring your itinerary and government-issued photo ID for airport check-in
and security.

Long Beach (LGB) —. Phoenix (PHX)

BO erie bear ee ea aa ec er Ta GAPE

roe pe] Cer

 

Your tespryation is booked mt confirmed Thera is oo sted to cad Price Summary
ys lo reconfirm this reservation

Travetes 1: Aduit $182.10
Cancel [hght Flight $156 28
“f Free uniil Wod, Jul 1, 14:59p POT Taxes A Foes $2582

Expedia Booking Feo ww
Travetas information

tol $182.10

Danle! Luke No frequerd fer Traet @ AB peer quded ny U9 destars

Schwartz GALAns provided P27 TEGO

Additional Flight Services
* Seet ate-gnments, soecial resis frequent fyer peal waards acd specu

Bsaishence requests shouk! be confirmed dircty wath Se awe
® The aidine may charge

ful 1, 2015 - Departure Nonstop aidibonal tees for enacked
baggage or other optional
Long Beach Proenix TAQim
LGB 6:4$am PHX @:12am SEINISES:
Terral 4

US Ainvays 5590 Ciperated by US AIRVAYS EXPRESS.
MESA AIRLINES

Economy | Coucts (WES 18F | Conlirin oF charge seats ath the
aufire”

Alriine Rules & Regulations

* We understand that sometimes plans change. We do
not charge a cancel ar change fee. When the anhine
charges such fees in accordance with its own polices,
the cost will be passed on lo you.

* Tickets are nonrefundable, nontransferable and
namo changes aro not allowed.

« Please read the

applicable to this fare.
® Please read important information regarding

Need help with your reservation?

Manage Your Booking
Want to call us? Please cick nese

Expedia+ rewards

36 points Expedia

Race en

Complete Your Trip

 

5 _ a Zi

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 2 of 2 Document 23-2

 
